Citation Nr: 0534107	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  03-35 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, status post angioplasty with stent replacement, as 
secondary to service-connected major depression.

2.  Entitlement to service connection for hypertension, as 
secondary to service-connected major depression. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The appellant had active military service from March 1959 to 
January 1968.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 RO rating decision that denied 
service connection for psychiatric disability claimed as 
post-traumatic stress disorder (PTSD), as well as for 
hypertension and coronary artery disease, status post 
angioplasty with stent placement, each claimed as secondary 
to psychiatric disability.  

The appellant filed a Notice of Disagreement (NOD) in April 
2003, and the RO issued a Statement of the Case (SOC) in 
November 2003.  The appellant filed a substantive appeal via 
VA Form 9 (Appeal to the Board of Veterans' Appeals) in 
November 2003.

In February 2005, the RO granted service connection for major 
depression, but continued the denial of the secondary service 
connection claims, as reflected in the Supplemental SOCs 
(SSOCs) issued in February 2005 and June 2005.  The veteran 
has continued his appeal on those matters, as reflected on 
the title page.

In August 2005, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.



REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the appellant's claims for service 
connection for hypertension and coronary artery disease is 
warranted, even though such action will, regrettably, further 
delay a final decision on the appellant's claims.  In this 
case, the Board finds that further evidentiary development is 
necessary in order to fairly adjudicate the claims.

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  Service connection also may 
be granted for disability that is proximately due to or the 
result of a service-connected disability.  See 38 C.F.R. § 
3.310(a).  The controlling regulation has been interpreted to 
permit a grant of service connection not only for disability 
caused by a service-connected disability, but for the degree 
of disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993). 

In this case, the appellant is seeking service connection for 
coronary artery disease and hypertension, each claimed as 
secondary to service-connected major depression.  

The record shows that the appellant has medical diagnoses of 
hypertension and coronary artery disease, and the record 
includes an April 2005 letter from the appellant's VA primary 
care physician reflecting an opinion that the appellant's 
anxiety and high blood pressure are likely related to PTSD.  
As the veteran is not service-connected for PTSD but has been 
granted service connection for major depression, the Board 
construes this statement as an attempt establish a nexus 
between cardiovascular disability-specifically, 
hypertension-and psychiatric disability.  However, the 
physician's letter provides a simple conclusory statement 
without supporting rationale.  The Board also notes that the 
veteran is seeking service connection for cardiovascular 
disabilities, and there is no indication that such matters 
are within the scope of the treating physician's expertise.  

Under these circumstances, the Board finds that examination 
by a cardiovascular specialist and opinion, with supportive 
rationale, as to the nexus, if any, between each of the 
claimed disabilities and the veteran's service-connected 
depression would be helpful in resolving the claims on 
appeal.  See 38 U.S.C.A. § 5103A(d) ; 38 C.F.R. 
§ 3.159(c)(4).

Hence, the RO should arrange for the veteran to undergo 
examination, by a physician, at an appropriate VA medical 
facility.  The veteran is hereby advised that failure to 
report to the scheduled examination, without good cause, may 
result in a denial, as the decision will based on the 
evidence of record.  See 38 C.F.R. § 3.655(b).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant or the death of an immediate 
family member.  If the appellant fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of 
examination sent to the appellant by the appropriate VA 
medical facility.

To ensure that all due process requirements are met, the RO 
should also give the appellant one more opportunity to submit 
information and/or evidence pertinent to the claims for 
service connection under appeal.  The RO's notice letter to 
the appellant should explain that the appellant has a full 
one-year period for response.  See 38 U.S.C.A. §  5103(b)(1) 
(West 2002); but see also Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) 
(to be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim prior to the expiration of the one-year notice period).  
The RO should also request that the appellant furnish all 
pertinent evidence in his possession regarding his claimed 
coronary artery disease and hypertension that is not already 
on file with VA.  After providing the appropriate notice, the 
RO should attempt to obtain any additional evidence for which 
the appellant provides sufficient information, and, if 
needed, authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2004).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103 and 5103A (West 2002) and 38 C.F.R. § 
3.159 (2005).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Therefore, in addition to 
complying with the specific actions requested below, the RO 
should also take any other notification and/or development 
action required by the VCAA prior to adjudicating the claims 
on appeal.

In view of the foregoing, this matter is hereby REMANDED to 
the RO, via the AMC, for the following actions:

1.  The RO should send to the appellant 
and his representative a letter 
requesting that the appellant provide 
sufficient information, and as 
necessary signed authorization, to 
enable RO to obtain any additional 
evidence that is pertinent to his 
claims on appeal that is not currently 
of record.  The RO should also invite 
the appellant to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that it is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to 
the appellant that he has a full one-
year period to respond, although VA may 
decide the claim within the one-year 
period.

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify the appellant and 
his representative of the records that 
were not obtained, of the efforts that 
were made to obtain them, and describe 
the further action to be taken.

3.  After all records and/or responses 
received from each contacted entity 
have been associated with the claims 
file, or after a reasonable time period 
for the appellant's response has 
expired, the RO should arrange for the 
appellant to undergo appropriate VA 
cardiovascular examination, by a 
physician, at an appropriate VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to the examine the 
appellant, and the report of 
examination should include discussion 
of the appellant's documented medical 
history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all findings made 
available to the examining physician 
prior to the completion of his or her 
report, and all clinical findings 
should be reported in detail.

The physician should specifically 
indicate whether the veteran current has 
coronary artery disease and hypertension.  
With respect to each such diagnosed 
disability, the examiner should render an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is at least 
a 50 percent probability) that such 
disability (a) was caused, or (b) is 
aggravated, by service-connected 
depression.  If aggravation is found, the 
examiner should attempt to quantify the 
extent of additional impairment resulting 
from the aggravation.

The physician should set forth all 
examination findings, along with 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the appellant fails to report to 
the scheduled examination, the RO must 
obtain and associate with the claims 
file (a) copy(ies) of any notice(s) of 
the date and time of the examination 
sent to the appellant by the pertinent 
VA medical facility.

5.  To help avoid any future remand, 
the RO must ensure that the requested 
actions have been accomplished (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is undertaken in a 
deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
action, and any additional notification 
and/or development deemed appropriate, 
the RO should readjudicate the claims 
for service connection for hypertension 
and for coronary artery disease, as 
secondary to service-connected 
depression, in light of all pertinent 
evidence and legal authority.

7.  If any benefit sought on appeal 
remains denied, the RO should furnish 
to the appellant and his representative 
a SSOC that includes citation to and 
discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all 
determinations, and afford them the 
appropriate time for response before 
the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
further action until he is notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).
 
 
 
 


